AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Cas_e (Modified)                                                                             Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                  r.: It." E:, [)uDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November 1, 1987)
                                                  V.
                                                                 2020 MAR 25 A         Sla~umber: 19CR4372-MDD
                        GABINO HERNANDEZ-FW!!J,.EROAc1,::rrncTkOURT
                                           SOUTH'RN D:Ji ,K:T CF C, 16.::;i.'~~mi;;f;;S:ia;;;;n~dto~v;;;al.....-;::;:;-;;;""=;'":":"~====,
                                                                              0    0



                                                  J../Yl ,          Defendant's Attorn y                          /l'--,J ,,, ~; · ·(, . ,,Y..


                                                                                                               [ M:R ; : ;,;:l
                                                  L' , l/           '11::ru-:F                                    J~l f! rt         t~ ig


::·::::0-5326747'                                              "
 [gjpleaded guilty to count(s) I of Superseding Misdemeanor Information          CLEhv -;--,
                                                                                           , -, ·· ·---------·
                  .                                                          sou1 HEP1,1 JI ' , t1             1 r
                                                                                                                               1    1
                                                                                                                                        ,   '   '
 D -was found gmlty to count(s)                                              f3Y        , • '" -        '··" ,, ,Jii,IIA

    after a plea of not guilty.                                                ~    ~--·-·--~---= ~-- _·-----'-'  ''I_' r·(


    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                    Count Number(s)
8:1325                             IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                               I

 D The defendant has been found not guilty on count(s)
£] Count(s)             Felony Indictment                                      -------------------
                                                                                       is dismissed on the motion of the United States.

                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                 TIME SERVED
 ~ Assessment: $10.00 waived         ~ Fine: NO FINE
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all. documents in
 the defendant's possession at the time of arrest upon their deportation or removal,


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
United States. Attorney of any material change in the defendant's economic circumstances.
                                                               March 24, 2020
                                                               Date of Imposition of Sentence
